Citation Nr: 1213612	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from July 1961 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Gretna, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss with a noncompensable evaluation, effective March 6, 2007.  The Veteran disagreed with the noncompensable rating, and the current appeal ensued.  

Jurisdiction in this case remains with the New Orleans, Louisiana, RO.  

The Veteran and his spouse testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of that hearing is of record and associated with the claims folder.  

The issue of entitlement to service connection for tinnitus being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts, in essence that his bilateral hearing loss is more severe than the current noncompensable evaluation reflects.  He maintains that he has difficulty hearing at different frequencies and that as a result, he needs to read lips to communicate.  

The Veteran asserts that his hearing loss has become progressively worse since his August 2007 VA examination.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his bilateral hearing loss disability, and has indicated specifically during his July 2011 videoconference hearing that it has worsened since his August 2007 VA examination, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA audiology examination to determine the current severity of the Veteran's service-connected bilateral hearing loss disability.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

2.  After completion of the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



